            Case 3:19-cv-00584-JCH Document 67 Filed 07/22/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 CARING FAMILIES PREGNANCY SERVICES )
 INC. d/b/a MOBILE CARE,            )
                                    )
                         Plaintiff, )                            Case No.: 3:19-CV-00584-JCH
                                    )
 v.                                 )                            July 22, 2020
                                    )
 CITY OF HARTFORD,                  )
                                    )
                         Defendant. )

     JOINT MOTION TO DISMISS PURSUANT TO SETTLEMENT AGREEMENT

       The Parties, having reached a settlement agreement to resolve the issues in this case, hereby

move the Court to so order the settlement agreement and dismiss the case in accordance with its

terms. As the basis for this motion, the Parties state as follows:

       1.       Plaintiff alleged that Ordinance No. 25-17, codified at Hartford Municipal Code §§

17-161 to 17-166, violates the First and Fourteenth Amendments of the U.S. Constitution; Article

1, Section 3 of the Connecticut Constitution; and Section 52-571b of the Connecticut General

Statutes. (ECF No. 1)

       2.       Defendant denied these allegations. (ECF No. 23)
       3.       The Parties conducted discovery and cross-moved for summary judgment on May

19, 2020. (ECF Nos. 59-60)

       4.       On June 30, 2020, the Parties entered into a settlement agreement (the “Settlement

Agreement”), which is attached as Exhibit A, and incorporated in this motion by reference.

       5.       The Parties concur that the Settlement Agreement fully resolves their dispute.
       6.       Thus, the Parties ask the Court to so order the Settlement Agreement and dismiss

the lawsuit in accordance with its terms.




                                                  1
         Case 3:19-cv-00584-JCH Document 67 Filed 07/22/20 Page 2 of 3



Dated: July 22, 2020
Respectfully submitted,

 By: /s/ Kevin Theriot          By: /s/ Stephanie Toti
 Denise M. Harle*               Stephanie Toti*                Howard G. Rifkin
 Bar No. PHV CT10058            Bar No.: phv10084              Corporation Counsel
 ALLIANCE DEFENDING             Juanluis Rodriguez*            Bar No.: ct29978
 FREEDOM                        Bar No.: phv10512              Lori A. Mizerak
 1000 Hurricane Shoals Road     LAWYERING PROJECT              Asst. Corporation Counsel
 NE,                            25 Broadway, 9th Fl.           Bar No.: ct26192
 Suite D-1100                   New York, NY 10004             CITY OF HARTFORD
 Lawrenceville, Georgia 30043   646-490-1083                   550 Main Street, Rm. 210
 770-339-0774                   stoti@lawyeringproject.org     Hartford, CT 06103
 dharle@adflegal.org            prodriguez@lawyeringproject.   860-757-9700
                                org                            howard.rifkin@hartford.gov
 Kevin Theriot*                                                mizel001@hartford.gov
 Bar No. PHV CT17549            Sneha Shah*
 Samuel D. Green*               Bar No.: phv10499              Priscilla Joyce Smith
 Bar No. PHV CT10538            LAWYERING PROJECT              Bar No.: ct30569
 ALLIANCE DEFENDING             300 Morris St.                 YALE LAW SCHOOL RRJP
 FREEDOM                        Durham, NC 27701               CLINIC
 15100 N. 90th St.              646-490-1225                   319 Sterling Pl.
 Scottsdale, Arizona 85260      sshah@lawyeringproject.org     Brooklyn, NY 11238
 480-444-0020                                                  347-262-5177
 ktheriot@adflegal.org          Rupali Sharma*                 priscilla.smith@yale.edu
                                Bar No.: phv10467
                                LAWYERING PROJECT
                                110 Winter St., Ste. 4
                                Portland, ME 04102
                                908-930-6645
                                rsharma@lawyeringproject.org


      Attorneys for Plaintiff                    Attorneys for Defendant

                                 *Admitted Pro Hac Vice




                                           2
         Case 3:19-cv-00584-JCH Document 67 Filed 07/22/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that, on July 22, 2020, a true and complete copy of the foregoing document

was served on all counsel of record via the Court’s CM/ECF system.


                                                                   /s/ Stephanie Toti
                                                                   Stephanie Toti




                                                3
